Civil action to recover for personal injuries allegedly resulting from actionable negligence of defendant in failing under the circumstances to maintain "lights, watchman or guards or facilities to protect the public at the point where the said railroad makes a crossing of West Corbin Street," in the city of Concord, North Carolina.
The evidence for plaintiff tends to show, succinctly stated, that between 11 and 12 o'clock on the night of 6 September, 1945, as he, riding in his *Page 656 
automobile, with lights in good condition, approached the railroad crossing on West Corbin Street, upgrade to the east, he came to a complete stop, about 30 or 35 feet from the main southbound track, and looked and listened and, failing to see or to hear anything, started on across, and when he "got up on the track" he saw the passing train when he "was within four feet of it, — too late to stop"; that "the weather was rainy, foggy . . . a pretty heavy mist and fog"; that "when . . . within four feet of the train" he "discovered at that time there was smoke mixed in with the fog and mist and rain"; that "there were not any signal devices there, no watchman, no lights, no bells, no gates," and that he collided with the train — the train "snatched the car," and he sustained injuries.
From judgment as of nonsuit at close of plaintiff's evidence, he appeals to Supreme Court and assigns error.
A careful consideration of the evidence offered by plaintiff fails to show any causal relation between the acts of negligence alleged and the injury sustained. No new principle of law is involved. Old and well established principles of law support the action of the court in sustaining demurrer to the evidence.
Affirmed.